Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a developing roller shaft extending in the first direction;… an electrode electrically connected to the developing roller shaft…positioned at one outer surface of the housing in the first direction; a protrusion extending in the first direction, …  positioned at the one outer surface of the housing… movable relative to the housing; a first gear … at the one outer surface of the housing…  positioned farther from the developing roller shaft than the protrusion is from the developing roller shaft; and a plurality of teeth … being movable relative to the housing from a first position to a second position in response to a rotation of the first gear, the plurality of teeth engaging with the first gear at the first position, the plurality of teeth not engaging with the first gear at the second position; and wherein the protrusion moves relative to the housing in a state where the plurality of teeth is at the first position, and wherein the protrusion does not move relative to the housing in a state where the plurality of teeth is at the second position.” in combination with the remaining claim elements as set forth in claims 1-13.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references are the closest related art, but are not being cited on a PTO-892 form because they are already of record.
Tokuda (US Pub.2007/0059018) teaches a developing unit with a rotatable projection, an electrode and a gear interacting with a plurality of teeth, wherein all of the aforementioned are on one outer end of the housing; however, the projection is located farther away from the developing roller shaft than the gear.
Itabashi et al. (US Pub.2013/0051833) has related structure, but does not constitute prior art.
Itabashi et al. (US Pub.2013/0084081) has related structure, but does not constitute prior art.
Ishikawa et al. (US Pub.2008/0205931) teaches a developing unit with a rotatable projection, an electrode and a gear interacting with a plurality of teeth, wherein all of the aforementioned are on one outer end of the housing; however, the projection is located farther away from the developing roller shaft than the gear.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
4/15/2022